PER CURIAM.
The appellant, Corey Ray Thomas, challenges the judgment and sentence imposed upon him after a jury found him 'guilty of robbery with a weapon, a first degree felony. We affirm the judgment but reverse the sentence.
We find no merit in appellant’s contention that there was reversible error regarding his conviction of robbery and, accordingly, affirm the judgment. The trial court, however, did err in sentencing appellant because eighteen points were erroneously added to the guidelines scoresheet point total for possession of a firearm.
Section 921.0014, Florida Statutes (1993), and Florida Rule of Criminal Procedure 3.702 provide that eighteen points are assessed for possession of a firearm while committing or attempting to commit any felony other than those felonies enumerated in section 775.087(2), Florida Statutes (1993). Robbery is one of the felonies enumerated in section 775.087(2) and, therefore, eighteen points may not be added to the scoresheet for possession of a firearm during the commission of the felony.1 See Palmer v. State, 667 So.2d 1018 (Fla. 5th DCA 1996).
Since the eighteen points should not have been added to appellant’s scoresheet, we reverse the sentence and remand for recalculation of the scoresheet and resentencing.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and LAZZARA, JJ., concur.

. Wc also note that the appellant was not charged with and the state did not establish that he was in possession of a firearm.